Citation Nr: 1200593	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for bilateral hearing loss, tinnitus, peripheral neuropathy of the right upper extremity, and diabetic retinopathy.

In February 2009 the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in November 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

In August 2005 the Veteran indicated he was seeking an increase for his current disabilities" in addition to seeking service connection for the disabilities claimed on the title page.  While the claims for service connection were adjudicated, the issues of increased ratings for diabetes mellitus, peripheral neuropathy of the lower extremities, peripheral neuropathy of the left upper extremity, and erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for tinnitus, peripheral neuropathy of the right upper extremity, and diabetic retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.




FINDING OF FACT

There is no competent evidence that the Veteran currently suffers from hearing loss. 


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence the Veteran is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the 

RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection to include the need to submit evidence of a current disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An April 2006 letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Board notes that although the Veteran appears to allege that his claimed conditions are due to his diabetes, the VCAA notice letter did not include a discussion on establishing service connection for hearing loss on a secondary basis.  However, as will be discussed more fully below, there is no evidence of a current hearing loss disability; thus, service connection cannot be established on any basis, to include as secondary to service connected disability.  Accordingly, any insufficiency in the notice letter with regard to that theory of entitlement is harmless. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, private treatment records, VA treatment records and examination reports, and statements from the Veteran.

As discussed above, the Veteran was aware of the evidence needed to substantiate the claims, and he was notified and aware of the avenues through which he might obtain such evidence as well as the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not 

prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).


Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has claimed service connection for hearing loss.  In his substantive appeal, he stated that the claimed conditions on appeal were due to his diabetes that was caused by exposure to Agent Orange.  The Veteran's DD Form 214 (Report of Discharge from Service) noted that his military occupational specialty was wheel vehicle mechanic.  

During service, the Veteran underwent audiometric examinations at enlistment and separation.  It should be noted that prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  The table below shows the 

ASA measurements recorded in service, with the comparable ISO (ANSI)
measurements in adjacent parentheses.  The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
May 1965
(Enlistment)
RIGHT
10 (25)
5 (15)
5 (15)
N/A
10 (15)

LEFT
20 (35)
30 (40)
30 (40)
N/A
15 (20)
August 1967
(Separation)
RIGHT
5 (20)
5 (15)
0 (10)
N/A
5 (10)

LEFT
5 (20)
5 (15)
-5 (5)
N/A
5 (10)

In a May 1965 enlistment report of medical history, the Veteran denied any ear trouble or running ears.  The report reflected that he was 20 years old when he entered military service, and he listed his usual occupation as construction.  In a May 1965 enlistment examination report, a summary of defects noted a slight loss of hearing in the left ear.  In an August 1967 separation report of medical history, he denied any ear trouble, running ears, or hearing loss.  The remainder of his service treatment records contained no complaints or findings of hearing loss.  

In September 1996 the Veteran filed a claim for nonservice-connected VA pension and submitted private treatment records from multiple sources in support of that claim.  The records show that as of 1991 he had worked as a coal miner for 23 years, including work as a driller operator on the surface for nine years.  In April 1992 he reported that he planned to go turkey hunting.  A June 1995 treatment record from M. V., M.D., included a comprehensive review of systems; the Veteran denied hearing loss and tinnitus at that time.

The Veteran was afforded a VA general medical examination in January 1997 in support of his claim for nonservice-connected pension.  He reported that he worked in the coal mines for 28 years and did road construction.  His present complaints did not include reports of perceived hearing loss or tinnitus.  On examination of his ears, his hearing was reported as fair, and he specifically denied tinnitus.


VA treatment records dated from November 2000 to November 2004 were silent for complaints of hearing loss or tinnitus.

In a VA treatment record dated in December 2005, after filing his current claim for service connection in August 2005, the Veteran denied symptoms of hearing loss and tinnitus in a review of systems. 

In February 2006 the RO requested evidence showing that tinnitus and hearing loss existed from military service to the present time.  The Veteran replied in March 2006, stating that he had ringing in his ears since military service and requested a hearing test.

Subsequent VA treatment records dated to January 2009 do not reflect complaints or a diagnosis of hearing loss.

In correspondence dated in November 2011, the Veteran's representative stated that service treatment records suggested that the Veteran's audiometric testing at the time of discharge may have been flawed.  He did not offer any basis for that opinion.

The current medical evidence does not reflect any complaints or findings of hearing loss, and the Veteran denied experiencing hearing loss to a VA clinician in December 2005, after his claim was filed.  Hearing loss was not included on the Problem List in his VA outpatient records.  At no time during the course of the claim has the Veteran described hearing loss symptoms.  Rather, his correspondence merely reflects his intent to claim service connection for hearing loss without any elaboration as to actual symptoms he experiences.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, there is no medical evidence indicating the Veteran currently suffers from hearing loss, and no competent lay evidence describing such.  

The Board acknowledges that Veteran was not provided with a VA examination to assess his claim for service connection for bilateral hearing loss.  However, as there is no competent evidence that the Veteran currently suffers from hearing loss, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, in the absence of competent evidence showing current hearing loss, the claim for service connection for hearing loss must be denied.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board finds that additional development is required before deciding the claims for service connection for tinnitus, peripheral neuropathy of the right upper extremity, and diabetic retinopathy.

In a February 2006 letter, the RO asked the Veteran to submit medical evidence "showing a connection between diabetes mellitus type II disability and service connected peripheral neuropathy of the right upper extremities and retinopathy condition."  However, peripheral neuropathy of the right upper extremity is not service connected as the letter suggests; rather, he is claiming service connection for peripheral neuropathy of the right upper extremity and diabetic retinopathy as secondary to his service-connected diabetes mellitus.  As the February 2006 VCAA notice letter is confusing as to the claim for secondary service connection, the AMC/RO should provide corrective VCAA notice to the Veteran that describes the evidence necessary to substantiate a claim for service connection on a secondary basis.  Additionally, as the Veteran's substantive appeal raises the contention that his tinnitus is due to diabetes, that issue should also be included in the corrective VCAA notice concerning secondary service connection.

Also, the VA treatment records reflect current eye diagnoses, including subcapsular cataracts.  While those records do not reflect a current diagnosis of peripheral neuropathy involving the right upper extremity, the Veteran is already service connected for peripheral neuropathy of the other extremities, and the last medical evidence is from 2009.  Accordingly, the Board finds that the Veteran should be afforded VA neurological and eye examinations to determine whether the Veteran suffers from diabetic peripheral neuropathy of the right upper extremity or diabetic related eye disorders.    

The AMC/RO also should obtain any relevant, ongoing VA treatment records dated since January 2009 from the Beckley VA Medical Center as well as treatment records dated since June 2008 from the Salem VA Medical Center.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), are fully complied with and satisfied, including notification of what the evidence must show to substantiate his claims for 

service connection for peripheral neuropathy of the right upper extremity, diabetic retinopathy, and tinnitus on a secondary basis.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his claimed tinnitus, peripheral neuropathy of the right upper extremity and eye disabilities.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file, including any relevant, ongoing treatment records since January 2009 from the Beckley VA Medical Center as well as treatment records dated since June 2008 from the Salem VA Medical Center.

3.  The Veteran should be afforded a VA peripheral nerve examination to determine whether he currently has peripheral neuropathy of the right upper extremity.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies are to be performed.  Following a review of the claims file and physical examination, the examiner should indicate whether the Veteran currently has peripheral neuropathy of the right upper extremity and if so, whether the condition is at least as likely as not (50 percent probability or greater) related to his service connected diabetes.

4.  The Veteran should be afforded a VA eye examination to determine whether he currently has diabetic retinopathy, or any eye disorder related to his diabetes.  The claims file must be reviewed by the examiner in 

conjunction with the examination.  All indicated tests and studies are to be performed.  Following a review of the claims file and physical examination, the examiner should indicate whether the Veteran currently has diabetic retinopathy.  In addition, if any other eye disabilities are identified (to include cataracts) the examiner should opine whether any of those eye disabilities are at least as likely as not (50 percent probability or greater) caused by his service connected diabetes.  If not caused by diabetes, then the examiner should opine whether any eye disabilities are permanently worsened beyond normal progression (aggravated) by the service connected diabetes.  If the examiner finds eye disabilities are aggravated by diabetes, he/she should attempt to quantify the degree of aggravation.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of 
the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


